Citation Nr: 0716622	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder with alcohol dependency.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1972.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Huntington, West Virginia 
(hereinafter RO).  

FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy. 

2.  The occurrence of the veteran's claimed stressors has not 
been corroborated by supporting evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder with alcohol dependency was 
not incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, multiple letters, including one dated 
in February 2002 prior to initial adjudication, satisfied the 
duty to notify provisions.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  

As for the duty to assist, the veteran's service medical and 
personnel records have been obtained, along with VA and 
private medical records.  The veteran has been afforded a VA 
Compensation and Pension examination.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection for post-traumatic 
stress disorder (PTSD) requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2006); 
a link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  38 
C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304. 

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran's active duty, as reflected on his official 
service department records, included service in the Republic 
of Vietnam from June 24, 1970, to April 17, 1971.  During 
this service, he was a Repair Parts Specialist attached to 
the U.S. Army Aviation Materials Management Center 
(hereinafter AMMC).  No decorations, medals, badges, or 
commendations confirming the veteran's participation in 
combat were indicated.

The veteran has reported that his place of duty in Vietnam 
was the Tan Son Nhut Air Base (hereinafter TSNAB), and the 
record reflects a letter sent to the veteran's mother from 
the Commanding Officer of this facility dated July 3, 1970, 
indicating that his facility was located on the outskirts of 
Saigon, that the veteran had been assigned to the AMMC, and 
that this unit was located at TSNAB.  

The veteran reports several stressors while serving at TSNAB.  
As the official service department records do not show that 
the veteran engaged in combat, the veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  As such, while the record reflects 
several diagnoses of PTSD, including by VA examiners, linked 
to the veteran's claimed stressors, the issue for 
consideration is whether there is sufficient corroboration of 
the claimed stressors to warrant a grant of the veteran's 
claim.  In considering whether there is credible supporting 
evidence that the claimed in-service stressor occurred, the 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his [wartime] experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

With regard to the veteran's stressors, the veteran told the 
VA examiner who diagnosed PTSD in November 2002 that he was 
shocked to witness a group of injured soldiers when he first 
arrived in Vietnam; that illumination grenades "were 
dropping all over" TSNAB; and that part of his duties 
involved coming into contact with body bags and body parts.  
He has also referenced the following stressful in-service 
events:  An explosion at the 69th Signal Compound at TSNAB on 
June 22, 1970; an explosion at a USO show at TSNAB on June 
22, 1970; an explosion at 3rd Field Hospital on July 24, 
1970; an accidental explosion after UH-1C helicopter rockets 
hit an ammunition dump, killing one solider and wounding 2 
others at TSNAB airfield on July 26, 1970; concern about an 
Intelligence report about a planned enemy rocket, mortar and 
RPG attack on TSNAB for the period between August 22, 1970, 
and September 3, 1970; witnessing people photographing and 
taking "souvenirs" from 3 killed Viet Cong on the back of 
truck on August 26,1970, after an ambush of a patrol by the 
87th platoon near TSNAB, and concern about another enemy 
attack on the TSNAB on August 29, 1970.  

Also with regard to stressors, the veteran in sworn testimony 
to the Board in September 2004 reported that in addition to 
assisting in the replacement of helicopter parts, he 
performed guard duty on the perimeter of TSNAB as the base 
was regularly "on alert" for enemy activity, and that the 
"constant threat" of an enemy attack produced much stress.  
The veteran also testified as to the distress caused by 
witnessing a comrade "just disintegrate," when a "Huey" 
helicopter rocket accidentally exploded upon hitting an 
ammunition dump.  He testified that he took off his 
bootstraps to use as a tourniquet to prevent one of the 
victims from bleeding to death.  

The evidence of record includes journals from TSNAB, with one 
entry for June 21 and June 22, 1970 indicating the 69th 
Signal Command reported a grenade explosion that possibly 
wounded 3 people.  The veteran annotated this report by 
saying he heard this explosion and feared for his life.  An 
entry for June 22 and June 23, 1970 reported that a grenade 
was placed on a second floor roof, resulting in the wounding 
of one Vietnamese woman.  The veteran annotated this entry by 
saying he heard this explosion on his way to a USO show and 
that he again feared for his life.  However, the Board notes 
that both these incidents occurred prior to the veteran 
arriving in Vietnam on June 24, 1970.  An entry for July 24 
and July 25, 1970 indicated that an unknown person had 
planted an explosive charge behind the third field hospital 
and that another charge and been discovered and disposed of.  
A report from August 22 and August 23, 1970 noted that Army 
intelligence indicated there was an enemy attack planned on 
TSNAB.  The veteran annotated these July and August 1970 
reports by stating that as a result of these incidents, he 
was on alert on the perimeter awaiting an attack and that he 
feared for his life.  An entry for August 26 and August 27, 
1970, indicated that there was an ambush of a patrol of the 
87th platoon that resulted in three enemy deaths.  In an 
annotation to this entry, the veteran stated that he 
witnessed the three dead enemy bodies.  

An August 29 and August 30, 1970 report noted that local Viet 
Cong forces had received orders to launch attacks in their 
areas of operation.  An October 4 and October 5, 1970 report 
indicated the base was on yellow alert after other bases in 
Vietnam had been attacked.  Another report dated October 28 
and October 29, 1970 stated that all Vietnamese forces were 
on "100 percent alert" due to the possibility of enemy 
attacks.  The veteran annotated the above three reports by 
saying that he feared for his life during these alerts.  A 
November 1, and November 2, 1970 report listed a number of 
wounded and killed persons in the "Saigon area."  Finally, 
a December 18 and December 19, 1970 report indicated that 
rockets had impacted the "Saigon area," resulting in a 
number of wounded and dead individuals.  The veteran 
annotated the November and December 1970 reports by 
indicating that he helped unload the wounded and dead bodies 
from the attacks on those occasions when they were brought to 
TSNAB. 
 
The record also reflects an Operational Report of the 
Headquarters of the 34th General Support Group (AM&S) for the 
period ending July 31, 1970, that in pertinent indicated that 
accidental rocket firings from helicopters had resulted in 
extensive property damage and loss of life.  One described 
incident was the accidental launching of two 2.75 inch 
rockets from a UH-1C helicopter which destroyed an ammunition 
dump, killing one solider and wounding two others.  

The RO submitted stressor information supplied by the veteran 
to the United States Armed Service Center for Unit Records 
Research (USASCURR), who responded to this request by 
indicating that the Chronology of enemy attacks against US 
Air Force Operating Bases in Vietnam listed no attacks 
against TSNAB in 1970.  USASCURR noted that the Explosive 
Ordnance Disposal Incident Report, dated May 24, 1970, stated 
there was an explosion at the 69th Signal Batchelor Officers 
Quarters (BOQ).  Also discovered by USASCURR was the Military 
Assistance Command, Vietnam (MACV) Command Report from the 
year 1970, which stated that on July 20, 1970, two enemy 
rockets hit downtown Saigon.  USASCURR could not confirm an 
explosion of an ammunition dump by a helicopter rocket on 
July 26, 1970, or an ambush on August 26, 1970, which the 
veteran alleged witnessing 3 dead enemy soldiers on the back 
of a truck. 

The objective evidence of record does not show that the 
veteran engaged in combat with the enemy, and therefore his 
testimony and statements, to include his annotations to the 
historical information from the TSNAB, are not sufficient to 
establish the occurrence of the claimed stressors.  
Importantly, the veteran's statements have not been 
corroborated by credible supporting evidence.  Accordingly, 
the claim for service connection for PTSD with alcohol 
dependency must be denied. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD with alcohol dependency, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD with alcohol dependency is 
denied. 



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


